Argued March 14, 1924.
Appellee has judgment on a verdict for damages resulting from a right-angle collision by two automobiles, one of which he was driving. Appellant here presents a single complaint — that plaintiff's contributory negligence *Page 192 
should have been determined by the judge and not by the jury.
Wiconisco Street enters (without crossing) Front Street in Harrisburg. On a July afternoon, during a rain, plaintiff drove from Wiconisco Street into Front Street at "hardly two miles an hour"; he said, "I looked down Front Street and I looked up Front Street and at the same time I dropped out [i.e., entered Front Street] and saw nobody coming, and before I could get six feet, before my wheels turned down Front Street, I was hit with great force on the side right where I sat......" He also said he "continued looking after the first time." There was evidence that defendant's chauffeur approached "at an awful rate of speed." There was difference in the evidence as to the extent of the view which plaintiff had down Front Street in the direction from which defendant's car came. In such circumstances, the duty of finding the fact was with the jury, for reasons frequently stated in the decisions, among them, Brown v. Chambers, 65 Pa. Super. 373,375; Fow v. Express Co., 68 Pa. Super. 345, 346; Simon v. Lit Brothers, 264 Pa. 121; Weber v. Greenebaum, 270 Pa. 382; Black v. Mark, 273 Pa. 138.
Judgment affirmed.